JUDGMENT by confession had been entered in the first above entitled cause upon the following statement of facts: "This confession of judgment is for a debt justly to become due from me to the above plaintiff (Aaron J. Kellogg), on or about the 15th day of December, 1859, and the following are the facts upon which said indebtedness arises. The plaintiff had been in the employ of the defendant for several years upon a salary. From year to year defendant had settled with plaintiff, allowing him interest upon such amount or amounts as remained unpaid. That on the 15th day of December, 1857, the plaintiff and defendant settled, and there was then due to the plaintiff four thousand and three hundred dollars, for which sum defendant then gave his note payable in two years with interest; that the amount of said note with interest, on the 15th day of December, 1859, will be the sum of four thousand nine hundred and two dollars; and no payments have been made on the said note, or the interest thereon." This statement was duly verified. The assignee of the plaintiff in the second above entitled actions, at Special Term, moved to set aside the judgment on the ground of the insufficiency of the statement under the requirements of the second clause of section 383 of the Code, which motion was granted; but on appeal to the General Term, the order setting aside the judgment was reversed, and an appeal was taken to this court.
HELD, that the foregoing statement embraces substantially all the facts essential to sustain the judgment, and that the judgment of the General Term be affirmed. *Page 409